DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 28 April 2021 have been fully considered but they are not fully persuasive.
At the outset, it is noted that claim 1 has been modified to partially include carbon nanotubes from claim 4.
Applicant’s amendment has overcome the rejection of claims 1-3 and 9-15 over BOSCH and CATALDI.
Regarding newly amended claim 1 and in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further regarding claim 1, Applicant argues that CATALDI teaches away from combining with GRANQVIST because CATALDI allegedly suggests that a TiO2 nanotube array is “non-ideal”.  However, this is not a teaching away but merely a teaching a way.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  In the instant case, CATALDI teaches the known use of TiO2 nanotubes which Applicant readily admits on page 7 of the instant Remarks.  Applicant’s argument that CATALDI discusses TiO2 nanotube arrays as “non-ideal” is merely a preference and clearly not a teaching away.  The teaching of their known use still exists in CATALDI.  Notwithstanding this, since both CATALDI and GRANQVIST teach use of TiO2 for hydrophobic properties, and GRANQVIST teaches use of either TiO2 or carbon nanotubes (as readily admitted by Applicant on pp. 6-7 of instant Remarks), either the substitution or addition of carbon nanotubes of GRANQVIST to the coating disclosed in CATALDI would result in a superhydrophobic coating in a similar manner as claimed and produce the same and predictable hydrophobic results.  Examiner notes that Applicant’s coating is quite broad in scope with open claim language of “comprising”, and the only element required by the coating is “carbon nanotubes” which are old and known for their use of superhydrophobicity as evidenced at least by GRANQVIST.  Examiner further notes that Applicant’s arguments provide no showing of criticality or secondary considerations for use of carbon nanotubes, and no such patentably distinct showing is readily apparent based on the current record.
Applicant further argues that Examiner failed to articulate a logical reason why one of ordinary skill in the art would combine GRANQVIST with BOSCH or CATALDI.  Examiner strongly disagrees and directs Applicant’s attention to ¶ 16-17 of the Non-Final Office action which clearly articulates the use of TiO2 nanotubes in CATALDI and GRANQVIST for their hydrophobic properties, and further the comparable use of either TiO2 nanotubes or carbon nanotubes in GRANQVIST for their comparable 2 nanotubes that GRANQVIST evidences and Applicant admits to having comparable properties.
Applicant’s further request for Examiner to “clarify the disclosure in the combination or other rationale” is without merit as the rejection clearly shows the substitution of nanotubes having similar hydrophobic characteristics.  The rejection clearly articulates the known use of nanotubes for their hydrophobicity characteristics, such as the TiO2- nanotubes in the combination of BOSCH and CATALDI, as well as the comparable characteristics between TiO2 nanotubes and carbon nanotubes.  A simple substitution of known types of nanotubes in forming a hydrophobic coating is prima facie obvious based on the cited teachings.  Applicant’s allegation of lack of clarification is confusing, particularly since Applicant readily admits to the known types of nanotubes having hydrophobic characteristics in the teachings of GRANQVIST at pp. 6-7 of Remarks.  Taking into consideration the general knowledge and skill of one having ordinary skill in the art, simply substituting or even adding carbon nanotubes (taught by GRANQVIST to be comparable in properties to TiO2 nanotubes) with the disclosed TiO2 nanotubes of CATALDI would produce expected and similar results absent an adequate showing to the contrary.  Even if TiO2 nanotubes were allegedly taught as “non-ideal” in CATALDI, this does not equate to a teaching away and does not take away from the 
Regarding claims 4-8, Applicant argues reasons of same indicated for claim 1 above which are not persuasive for reasons indicated above.
Regarding new claim 21, Applicant argues that the prior art does not teach or suggest a sliding angle of at least two degrees.  Applicant argues that the inset of Fig. 5 in CATALDI discusses change in wavelength and contact angle, but not sliding/roll-off angle.  This is unconvincing because sliding angle is a function of contact angle hysteresis, and the wide range of angles in cited Fig. 5 (based on a wide range of % SiO2 coatings) would inherently/implicitly include a sliding angle of at least 2%, particularly given the immense range of the claimed sliding angle.  Examiner notes that superhydrophobicity in coatings is generally considered in the range of greater than 150 degrees contact angle and less than 5 degrees sliding angle, and the broad range of contact angle hysteresis in Fig. 5 clearly demonstrates a wide range well within the broadly recited range.  Examiner further notes that the range of the superhydrophobic coating in CATALDI ranges from 40% to 0%, and since one skilled in the art understands that the lower the hydrophobicity the higher the roll-off or sliding angle, it would be readily apparent to the skilled artisan that 0% SiO2 or ranges near 0 would have a significantly higher sliding angle well above the superhydrophobic range claimed of 2 degrees.  Thus, the position is maintained that taking into consideration the general knowledge and skill in the art, one would readily deduce such range being recited in Fig. 5 of CATALDI.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/060602 A2 to BSH BOSCH UND SIEMENS HAUSGERATE GMBH (“BOSCH”) in view of CATALDI et al: “A Thermochromic Superhydrophobic Surface”, SCIENTIFIC REPORTS, vol. 6, no. 1, 1 June 2016 (“CATALDI”), and further in view of GRANQVIST et al.: “Transparent conductors as solar energy materials: A panoramic review”, SOLAR ENERGY MATERIALS AND SOLAR CELLS, ELSEVIER SCIENCE PUBLISHERS, AMSTERDAM, NL, vol. 91, no. 17, 15.
Regarding claims 1 and 9-15, BOSCH (in Figs. 1-2 and associated text) discloses a household appliance (10), comprising:
a treating chamber (inside drum 13) configured to receive an article for treatment according to a cycle of operation of the household appliance (see p. 4, ll. 1-12); and
a coating on at least a portion of the treating chamber (see coating on inner surface 131 of the drum at p. 5, ll. 1-3), the coating configured to provide at least hydrophobicity characteristics (see p. 4, ll. 22-32), including a sliding angle and a droplet contact angle (inherent/implicit to hydrophobic coatings having any degree of hydrophobicity, note no degree/range is claimed, note also claim 1),
wherein the household appliance is a laundry treating appliance, comprising:
a drum (13) having an inside surface (131) defining an interior forming the treating chamber for holding the article;
a fluid delivery system in fluid communication with the interior of the drum (inherent/implicit to a washing machine, note use of wash cycle in p. 5, l. 3 which requires water delivery into the drum); and 
a fluid removal in fluid communication with the interior of the drum system (inherent/implicit in a washing machine, note draining of washing machine at p. 5, ll. 3-7),
further comprising a motor in driving engagement with the drum and configured to selectively rotate the drum and cause movement of the article within the drum (inherent/implicit in a washing machine to rotate the drum in order to agitate and dry laundry contained therein; note p. 1, ll. 7-9 teaching conventionally rotating the drum),
further comprising a treating chemistry dispenser in fluid communication with the interior of the drum (see detergent drawer at p. 5, ll. 19-23),
wherein the coating comprises a coating on at least one surface selected from a group consisting of: a front wall of the drum, a back wall of the drum, a circumferential wall of the drum, an interior surface of a closure for the drum, a baffle extending inwardly from the inside surface of the drum, and a depression in the inside surface of the drum (see p. 5, ll. 22-23 wherein “all parts of the washing machine making contact with liquid may be coated”),
wherein the closure comprises at least one door (11) with a transparent window (see Fig. 1),
wherein the fluid delivery system comprises at least one of a water supply, an air supply, a sprayer, an injector, a nebulizer, a pump, a steam generator, a fan, or a heater (inherent/implicit to a washing machine, such features being conventional features and, particularly a water supply in BOSCH being required to perform the disclosed wash cycle and subsequent draining),
wherein the fluid removal system comprises at least one of: a liquid pump, a vacuum system, a heater, a fan, an air compressor, an air source, an air tank, an air pump, a condenser system, a desiccant system, a steam drying system, an electrostatic drying system, a microwave drying system, a conduction drying system, or a convection drying system (inherent/implicit to a washing machine or dryer, as taught in BOSCH at p. 4, ll. 1-3, such draining and drying features being conventional features in at least the draining or drying operations in BOSCH.
BOSCH discloses the claimed invention including a SiO2-based hydrophilic coating inside a metal washing machine drum, but BOSCH does not disclose the coating having reversible thermochromic characteristics as recited in claim 1.  CATALDI teaches the treatment of metallic surfaces in “a wide range of applications” to provide “long-lasting thermochromic superhydrophobic surface which can function reversibly many times” (CATALDI at page 11, 2nd para.) using a similar SiO-2 hydrophilic coating for the purpose of imparting both a hydrophobic and thermochromic effect on metal surfaces (see CATALDI at abstract and pp. 11-12 under Conclusions).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the hydrophobic coating in the household appliance of BOSCH to the hydrophobic and reversible thermochromic 
Regarding claims 1 and 4, BOSCH and CATALDI, supra, disclose the claimed invention including the combination of a household appliance drum surface coated with a nanoparticle material having hydrophobic and thermochromic characteristics.  While CATALDI discloses the use of nanostructures such as nanorods (see p. 1, last line - p. 2, 3rd para.) and TiO2 nanotubes (see p. 9, 2nd para.), CATALDI does not expressly disclose the use of carbon nanotubes.  GRANQVIST teaches the comparable use of TiO2 metallic nanotubes and carbon nanotubes as comparable materials that yield comparable characteristics (see GRANQVIST at p. 14, 3rd para. and Section 6.1, p. 39; see also superhydrophobic properties of multi-walled carbon nanotubes at p. 22, 2nd para.).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to substitute the TiO2 nanotubes of CATALDI with carbon nanotubes to yield the same, comparable, and predictable results.
Regarding claim 2, CATALDI (at p. 3, end of 2nd para.) further teaches that a superhydrophobic SiO2 coating demonstrated a droplet contact angle close to 150 degrees (which meets the claimed “at least 145 degrees”) and discusses roll-off angles in ranges above 2 degrees dependent on % SiO2
 Regarding claim 3, CATALDI further teaches the coating as a thin film coating less than 700 micrometers thick (~0.15 micrometer; CATALDI at p. 3, 3rd para.).

Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOSCH in view of CATALDI and GRANQVIST, as applied to claim 4 above, and further in view of US 2016/0257823 to AMANO.
Regarding claims 5-6, BOSCH in view of CATALDI and GRANQVIST disclose the claimed household appliance including CATALDI further teaches that it is known to enhance thermochromism in nanostructured surfaces using vanadium dioxide.  None of the references appear to teach the use of vanadium dioxide in the form of nanowires as in claim 5 or the nanometer average diameter of 65-110 nm with length up to 4.5 micrometers as in claim 6.  AMANO teaches that it is known to form a thermochromic film with vanadium dioxide nanowires within or overlapping such ranges (see AMANO at abstract and ¶ [0037]).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the coating in the combination of BOSCH, CATALDI and GRANQVIST with vanadium dioxide nanowires, such as those taught in AMANO, to yield the same and predictable results of a coating with superhydrophobic and thermochromic characteristics.  Regarding the carbon nanotube ranges, Examiner takes Official Notice that such size ranges are old and known in the art, and would produce the same superhydrophobic characteristics known to carbon nanotubes. 
Regarding claims 7 and 8, CATALDI teaches the reversible thermochromic behavior of such materials that changes between yellow and orange at 200 °C (see CATALDI at p. 5, last para.).  

Claims 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOSCH in view of CATALDI alone or further in view of CHEN et al.: “Strong and super-hydrophobic hybrid carbon nanotube films with superior loading capacity”, CARBON, Vol. 137, 10/2018, pp. 88-92.
Regarding claims 21 and 25, BOSCH (in Figs. 1-2 and associated text) discloses a household appliance (10), comprising:
a treating chamber (inside drum 13) configured to receive an article for treatment according to a cycle of operation of the household appliance (see p. 4, ll. 1-12); and
a coating on at least a portion of the treating chamber (see coating on inner surface 131 of the drum at p. 5, ll. 1-3), the coating configured to provide at least hydrophobicity characteristics (see p. 4, ll. 22-32), including a sliding angle and a droplet contact angle (inherent/implicit to hydrophobic coatings having any degree of hydrophobicity).
BOSCH discloses the claimed invention including a SiO2-based hydrophilic coating inside a metal washing machine drum, but BOSCH does not disclose the coating having a sliding angle of at least two degrees and reversible thermochromic characteristics as recited in claim 21.  CATALDI teaches the treatment of metallic surfaces in “a wide range of applications” to provide “long-lasting thermochromic superhydrophobic surface which can function reversibly many times” (CATALDI at page nd para.) using a similar SiO-2 hydrophilic coating for the purpose of imparting both a hydrophobic and thermochromic effect on metal surfaces (see CATALDI at abstract and pp. 11-12 under Conclusions).  CATALDI (at p. 3, end of 2nd para.) further teaches that a superhydrophobic SiO2 coating demonstrated a droplet contact angle close to 150 degrees (which meets the claimed “at least 145 degrees”) and discusses roll-off angles in ranges above 2 degrees dependent on % SiO2 (at inset of Fig. 5).  Examiner points out that sliding angle is a function of contact angle hysteresis, and the wide range of angles in cited Fig. 5 (based on a wide range of % SiO2 coatings) would inherently/implicitly include a sliding angle of at least 2%, particularly given the immense range of the claimed sliding angle.  Examiner notes that it is common knowledge that superhydrophobicity in coatings is generally considered in the range of greater than 150 degrees contact angle and less than 5 degrees sliding angle, and the broad range of contact angle hysteresis in Fig. 5 clearly demonstrates a wide range well within the broadly recited range.  Examiner further notes that the range of the superhydrophobic coating in CATALDI ranges from 40% to 0%, and since one skilled in the art understands that the lower the hydrophobicity the higher the roll-off or sliding angle, it would be readily apparent to the skilled artisan that 0% SiO2 or ranges near 0 would have a significantly higher sliding angle well above the superhydrophobic range claimed of 2 degrees.  Thus, the position is maintained that taking into consideration the general knowledge and skill in the art, one would readily deduce such range being recited in Fig. 5 of CATALDI.  
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the hydrophobic coating in 
Even if assuming arguendo that one were to construe the hydrophobic coating of CATALDI as not having a sliding angle of 2 degrees or above (note CATALDI above discloses a droplet contact angle of at least 145 degrees as in claim 25), providing coatings having sliding angles of 2 degrees with contact angle larger than 150 degrees in order to improve hydrophobic surface characteristics is known in the art when using similar materials disclosed by Applicant.  For instance, CHEN teaches that it is known in the coatings art to provide multi-walled and single-walled carbon nanotubes for their superhydrophobic properties, specifically, having a contact angle of 152 degrees and sliding angle of 2 degrees (see CHEN at abstract and p. 3 of 9, 2nd ¶; see also sliding angle of 48 degrees at p. 3 of 9, 2nd ¶, well above the “at least 2 degrees as claimed), which are well within the claimed sliding angle and droplet contact angle claimed.
Therefore, the position is taken that it would have been obvious at the time of effective filing to substitute known hydrophobic materials of CHEN with the hydrophobic materials disclosed in the combination of BOSCH and CATALDI, or otherwise simply add the carbon nanotubes of CHEN to the coating in the combination of BOSCH and CATALDI, in order to produce the same and predictable results of providing a superhydrophobic material with known sliding angles well within the claimed sliding .

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOSCH in view of CATALDI and CHEN, as applied to claim 21, and further in view of US 2016/0257823 to AMANO.
Regarding claim 21, BOSCH in view of CATALDI and CHEN disclose the claimed household appliance including CATALDI further teaches that it is known to enhance thermochromism in nanostructured surfaces using vanadium dioxide.  None of the references appear to teach the use of vanadium dioxide in the form of nanowires as in claim 22 or the nanometer average diameter of 65-110 nm with length up to 4.5 micrometers as in claim 6.  AMANO teaches that it is known to form a thermochromic film with vanadium dioxide nanowires within or overlapping such ranges (see AMANO at abstract and ¶ [0037]).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the coating in the combination of BOSCH, CATALDI and CHEN with vanadium dioxide nanowires, such as those taught in AMANO, to yield the same and predictable results of a coating with superhydrophobic and thermochromic characteristics.  Regarding the carbon nanotube recitations of claims 23-24, these are taught by CHEN above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711